Citation Nr: 1332147	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  11-18 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to an increased initial rating for PTSD, currently evaluated as 30 percent disabling.

3. Entitlement to an increased rating for the residuals of a urinary tract stone, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, relatives, and observer


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to April 1968, from August 1968 to June 1972, and from April 1975 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that granted the Veteran service connection for PTSD, at a 30 percent evaluation, and denied service connection for hearing loss, and a February 2011 RO decision that continued the Veteran's evaluation for his service connected residuals of a urinary tract stone at a 10 percent evaluation.

The Veteran received a videoconference hearing before the undersigned Veterans Law Judge at the RO in May 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that a remand is warranted in this claim.

As to the Veteran's claim of entitlement to service connection for hearing loss, the Board finds that further development is warranted.  Specifically, the Board notes that the Veteran indicated during his May 2013 hearing testimony that he believed  he had received recent treatment at the VA for hearing loss, including receiving hearing aids, and that he was fairly certain he underwent a further hearing test since his August 2010 VA hearing loss examination.  A review of the Veteran's claims file, including virtual records, shows no such treatment.  As such, this claim must be remanded in order to associate any outstanding identified hearing loss treatment records with the Veteran's claims file.  

In addition, in light of this new evidence, and the Veteran's hearing testimony in May 2013 regarding circumstances of noise exposure in service, and the Veteran's representative's request in a September 2013 informal hearing presentation, the Board finds that the Veteran should be provided with a further VA examination taking into account all evidence of record, including the Veteran's contentions.

As to the Veteran's claim of entitlement to an increased initial rating for PTSD, the Board points out that, while the Veteran had a comprehensive VA examination for his service connected PTSD in November 2010, during his hearing testimony in May 2013, the Veteran appeared to report more severe symptomatology, which may be indicative of an increase in symptomatology.  As such, and mindful of the Veteran's representative's request in September 2013 for a new VA examination as well, the Board finds that this issue must also be remanded in order that the Veteran may be provided with another VA PTSD examination that more accurately reflects the current level of PTSD disability the Veteran has.

Finally, as to the Veteran's claim for an increased rating for his urinary tract stone residuals, the Board finds further examination is also warranted.  Specifically, the Veteran, in his May 2013 hearing testimony, indicated that he had significant problems with voiding, including having to use the bathroom every 30 minutes during the day, and getting up repeatedly at night.  In a Statement of the Case, the RO stated that there was simply no medical evidence that the Veteran had these issues, however, the Board finds that the Veteran is absolutely competent to testify to the frequency with which he has to use the bathroom, and other voiding issues.  The Veteran's January 2011 VA examination report specifically indicated that the Veteran had no urinary symptoms, but this is in direct contradiction with the Veteran's statements.  As such, the Board finds that the Veteran should be provided with a further VA examination for his residuals of his urinary tract stone, considering the Veteran's statements regarding his voiding difficulties and whether they are related to his service connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO shall contact the Veteran and his representative and request that they provide the names and addresses of any health care providers who have recently treated him for any psychiatric disability, hearing loss, or genitourinary disability.

The RO must specifically request any available records from the Vet Center that have not already been associated with the claims file, as well as all recent VA treatment records, and ANY outstanding VA treatment records for hearing loss.

If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2.  After completion of the above requested development, and any other development deemed warranted by the record, schedule the Veteran for a VA examination for his hearing loss.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file. 

All relevant testing should be conducted.  The examiner should specifically note the Veteran's reported history of noise exposure in service, and solicit any pre or post service noise exposure history from the Veteran, such as in a work or recreational capacity.  After a thorough examination of the Veteran, and a thorough review of the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that the Veteran has hearing loss in either ear related to service.  A complete rationale should be provided for all offered opinions.

3.  The Veteran should also be scheduled for a VA examination for his service connected PTSD.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file. 

All relevant testing should be conducted.  The examiner should specifically note the Veteran's symptomatology as reported in his May 2013 VA examination, and all evidence of record.  After a thorough examination of the Veteran, and a thorough review of the claims file, the examiner should offer an opinion as to the severity of the Veteran's PTSD, specifically the level of occupational and social impairment the Veteran's PTSD creates, including whether this disability renders the Veteran unemployable.  If possible, the examiner should also offer a Global Assessment of Functioning (GAF) score.  If the Veteran has any psychiatric symptomology related to any other psychiatric diagnosis, that should also be noted.  A complete rationale should be provided for all offered opinions.

4.  The Veteran should also be scheduled for a VA examination for his service connected residuals of a urinary tract stone.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file. 

All relevant testing should be conducted,.  The examiner should specifically note the Veteran's symptomatology as reported in his May 2013 VA examination, and all the Veteran's reported symptomatology of record, including his report that he must void every half hour, and two to three times at night, as well as all evidence of record.  After a thorough examination of the Veteran, and a thorough review of the claims file, the examiner should offer an opinion as to the severity of the Veteran's urinary tract stone residuals.  If the Veteran's voiding difficulties are related to a diagnosis other than urinary tract stones, that should also be noted.  A complete rationale should be provided for all offered opinions.

5.  After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate the claims on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



